                                                                    Case 8:19-ap-01148-SC           Doc 1 Filed 07/17/19 Entered 07/17/19 14:22:29      Desc
                                                                                                     Main Document    Page 1 of 7


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Reem J. Bello, State Bar No. 198840
                                                                    3 rbello@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    4 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000
                                                                    5 Facsimile      714-966-1002

                                                                    6 Attorneys for Chapter 7 Trustee
                                                                      Weneta M.A. Kosmala
                                                                    7

                                                                    8                               UNITED STATES BANKRUPTCY COURT

                                                                    9                                CENTRAL DISTRICT OF CALIFORNIA

                                                                   10                                       SANTA ANA DIVISION

                                                                   11 In re                                            Case No. 8:17-bk-13506-SC
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 JOHN RICHARD GARCIA,                             Chapter 7
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                  Debtor.

                                                                   14
                                                                      WENETA M.A. KOSMALA, SOLELY IN                   Adv. No.
                              Tel 714-966-1000




                                                                   15 HER CAPACITY AS CHAPTER 7
                                                                      TRUSTEE OF THE BANKRUPTCY                        COMPLAINT FOR:
                                                                   16 ESTATE OF JOHN RICHARD GARCIA,
                                                                                                                       (1) AUTHORIZATION TO SELL REAL
                                                                   17                  Plaintiff,                      PROPERTY IN WHICH CO-OWNER
                                                                                                                       HOLDS INTEREST PURSUANT TO 11
                                                                   18                                                  U.S.C. §363(h); AND
                                                                      ANGIE M. GARCIA AND CHRISTINA                    (2) FOR TURNOVER OF ESTATE
                                                                   19 GARCIA, INDIVIDUALLY AND AS CO-                  PROPERTY PURSUANT TO 11 U.S.C. §
                                                                      TRUSTEES OF THE ANGIE M. GARCIA                  542
                                                                   20 TRUST, DATED OCTOBER 1, 2014,

                                                                   21                  Defendants.

                                                                   22

                                                                   23 TO THE DEFENDANTS, ANGIE M. GARCIA AND CHRISTINA GARCIA,

                                                                   24 INDIVIDUALLY AND AS CO-TRUSTEES OF THE ANGIE M. GARCIA TRUST, DATED

                                                                   25 OCTOBER 1, 2014:

                                                                   26           Plaintiff, Weneta M.A. Kosmala, the duly appointed, qualified and acting chapter 7
                                                                   27 trustee (the "Trustee") for the bankruptcy estate (the "Estate") of debtor John Richard

                                                                   28 Garcia (the "Debtor"), hereby files this complaint for: (1) Authorization to Sell Real
                                                                        1222226.1                                                                        COMPLAINT:
                                                                   Case 8:19-ap-01148-SC        Doc 1 Filed 07/17/19 Entered 07/17/19 14:22:29             Desc
                                                                                                 Main Document    Page 2 of 7


                                                                    1 Property in Which Co-Owner Holds Interest Pursuant to 11 U.S.C. § 363(h); and (2)

                                                                    2 Turnover of Estate Property Pursuant to 11 U.S.C. § 542 (the "Complaint") against Angie

                                                                    3 M. Garcia and Christina Garcia, individually and as Co-Trustees of the Angie M. Garcia

                                                                    4 Trust, dated October 1, 2014 (“Defendants") and alleges that:

                                                                    5

                                                                    6                        STATEMENT OF JURISDICTION AND VENUE

                                                                    7           1.   The Bankruptcy Court has jurisdiction over this adversary proceeding

                                                                    8 pursuant to 28 U.S.C. §§ 157(b)(1) and 1334 and 11 U.S.C. §§ 105, 323, 363(h) and 542.

                                                                    9 This adversary proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (E),

                                                                   10 and (N).

                                                                   11           2.   The Bankruptcy Court has constitutional jurisdiction to enter a final judgment
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 in this adversary proceeding.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           3.   Venue properly lies in this judicial district in that the civil proceeding arises

                                                                   14 under title 11 of the United States Code as provided in 28 U.S.C. § 1409.
                              Tel 714-966-1000




                                                                   15           4.   This adversary proceeding arises out of and relates to the case entitled In re

                                                                   16 John Richard Garcia, a chapter 7 case bearing case number 8:17-bk-13506-SC currently

                                                                   17 pending in the United States Bankruptcy Court, Central District of California, Santa Ana

                                                                   18 Division, the Honorable Scott Clarkson presiding.

                                                                   19

                                                                   20                                  STATEMENT OF STANDING

                                                                   21           5.   Debtor filed his chapter 7 bankruptcy petition on August 31, 2017 (the

                                                                   22 "Petition Date").

                                                                   23           6.   The Trustee was subsequently appointed as the duly qualified and acting

                                                                   24 chapter 7 trustee of Debtor's bankruptcy estate (the "Estate").

                                                                   25           7.   The Trustee has standing to bring this action pursuant to 11 U.S.C. §§ 105,

                                                                   26 323, 363 and 542.

                                                                   27

                                                                   28
                                                                        1222226.1                                     2                                     COMPLAINT
                                                                    Case 8:19-ap-01148-SC       Doc 1 Filed 07/17/19 Entered 07/17/19 14:22:29          Desc
                                                                                                 Main Document    Page 3 of 7


                                                                    1                                  PARTIES TO THE ACTION

                                                                    2           8.    The Trustee is the duly appointed chapter 7 trustee for Debtor's bankruptcy

                                                                    3 Estate. This action is brought by the Trustee in her representative capacity only.

                                                                    4           9.    The Trustee is informed, believes, and alleges that Defendants are the Co-

                                                                    5 Trustees of the Angie M. Garcia Trust, dated October 1, 2014.

                                                                    6           10.   The Trustee is informed, believes, and alleges that Defendants are residents

                                                                    7 of Los Angeles County.

                                                                    8

                                                                    9                                  GENERAL ALLEGATIONS

                                                                   10           11.   The Trustee incorporates each and every allegation contained in

                                                                   11 paragraphs 1 through 9 as though fully set forth herein.
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12           12.   In his Schedule A, Debtor scheduled a 50% interest in the real property
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 located at 6066 Dennison Street, Los Angeles, California 90022 (the "Property"). Debtor

                                                                   14 valued the Property at $410,807.00 and scheduled one lien against the Property in the
                              Tel 714-966-1000




                                                                   15 amount of $197,149.

                                                                   16           13.   In his Schedule C, Debtor initially claimed an exemption in the amount of

                                                                   17 $28,225 as to the equity in the Property, which he subsequently amended to $14,575 in

                                                                   18 Amended Schedule C.

                                                                   19           14.   The Trustee obtained a broker’s price opinion of value as to the Property at

                                                                   20 approximately $475,000 - $500,000. Therefore, the Trustee is informed and believes that

                                                                   21 there is equity in the Property that the Trustee intends to administer the asset for the

                                                                   22 benefit of the Estate.

                                                                   23           15.   The Trustee is informed and believes and thereon alleges that Defendant,

                                                                   24 Angie M. Garcia is Debtor's mother and currently resides in the Property.

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1222226.1                                    3                                   COMPLAINT
                                                                    Case 8:19-ap-01148-SC        Doc 1 Filed 07/17/19 Entered 07/17/19 14:22:29            Desc
                                                                                                  Main Document    Page 4 of 7


                                                                    1                                    FIRST CLAIM FOR RELIEF

                                                                    2                 (Authorization to Sell the Property in Which Co-Owner Holds

                                                                    3                             Interest Pursuant to 11 U.S.C. § 363(h))

                                                                    4           16.    Trustee incorporates each and every allegation contained in paragraphs 1

                                                                    5 through 14, inclusive, as though fully set forth herein.

                                                                    6           17.    Trustee is informed, believes and alleges that partition in kind of the

                                                                    7 Property among the Estate and Defendants is impracticable as it is a piece of residential

                                                                    8 real property.

                                                                    9           18.    Trustee is informed, believes and alleges that the sale of the Estate’s

                                                                   10 undivided interest in the Property, if any, would realize significantly less for the Estate than

                                                                   11 a sale of the Property free and clear of the interests of the Debtor and Defendants.
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12           19.    Trustee is informed, believes and alleges that the benefit to the Estate of a
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 sale of the Property free of the interests of Defendants outweighs the detriment, if any, to

                                                                   14 Defendants.
                              Tel 714-966-1000




                                                                   15           20.    Trustee is informed, believes and alleges that the Property is not used in the

                                                                   16 production, transmission, or distribution, for sale, of electric energy or of natural or

                                                                   17 synthetic gas for heat, light, or power.

                                                                   18           21.    For the aforementioned reasons, Trustee may sell both the Estate's interest,

                                                                   19 under 11 U.S.C. § 363(b), and the interests of Defendants in the Property pursuant to 11

                                                                   20 U.S.C. § 363(h).

                                                                   21

                                                                   22                                  SECOND CLAIM FOR RELIEF

                                                                   23                 (For Turnover of Estate Property Pursuant to 11 U.S.C. § 542)

                                                                   24           22.    Trustee incorporates each and every allegation contained in paragraphs 1

                                                                   25 through 20, inclusive, as though fully set forth herein.

                                                                   26           23.    Trustee is informed, believes, and alleges that the Property is, or will be,

                                                                   27 property of the Estate that the Trustee has standing to administer for the benefit of the

                                                                   28 Estate pursuant to 11 U.S.C. § 541.
                                                                        1222226.1                                      4                                    COMPLAINT
                                                                   Case 8:19-ap-01148-SC        Doc 1 Filed 07/17/19 Entered 07/17/19 14:22:29           Desc
                                                                                                 Main Document    Page 5 of 7


                                                                   1            24.   The Trustee is not presently in possession of the Property.

                                                                   2            25.   Trustee is informed, believes, and alleges that the Property is in the

                                                                   3 possession of Defendants.

                                                                   4            26.   Pursuant to 11 U.S.C. § 542(a), the Trustee seeks an order compelling the

                                                                   5 turnover of the Property from Defendants and/or any other party in possession of the

                                                                   6 Property so that he can administer the Property for the benefit of the Debtor's creditors.

                                                                   7

                                                                   8            WHEREFORE, the Trustee prays that this Court enter a judgment against the

                                                                   9 Defendants as follows:

                                                                   10
                                                                                                       On the First Claim for Relief
                                                                   11
                                                                                1.    For judgment that Trustee may sell both the Estate’s interest, pursuant to 11
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600




                                                                        U.S.C. § 363(b), and any interest of Defendants, pursuant to 11 U.S.C. § 363(h), in the
                                  Costa Mesa, California 92626




                                                                   13
                                                                        Property;
                                                                   14
                                                                                                      On the Second Claim for Relief
                              Tel 714-966-1000




                                                                   15
                                                                                2.    For judgment that the Property be turned over to the Trustee pursuant to 11
                                                                   16
                                                                        U.S.C. § 542 at a time and place designated by the Trustee so that the Trustee can
                                                                   17
                                                                        administer the property for the benefit of the estate;
                                                                   18
                                                                                                          On all Claims for Relief
                                                                   19
                                                                                3.    For judgment awarding pre-judgment and post-judgment interest at the
                                                                   20
                                                                        maximum legal rate; and
                                                                   21
                                                                                4.    For judgment awarding such other and further relief as the Court deems just
                                                                   22
                                                                        and proper.
                                                                   23
                                                                                                                  Respectfully submitted,
                                                                   24
                                                                        Dated: July 15, 2019                      WEILAND GOLDEN GOODRICH LLP
                                                                   25

                                                                   26                                             By: /s/ REEM J. BELLO
                                                                   27                                                 REEM J. BELLO
                                                                                                                      Counsel for Chapter 7 Trustee,
                                                                   28                                                 Weneta M.A. Kosmala
                                                                        1222226.1                                     5                                   COMPLAINT
         Case 8:19-ap-01148-SC                         Doc 1 Filed 07/17/19 Entered 07/17/19 14:22:29                                    Desc
                                                        Main Document    Page 6 of 7
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
Weneta M.A. Kosmala, soley in her capacity as Chapter 7                        Angie M. Garcia and Christina Garcia, Individually as
Trustee of the Bankruptcy Estate of John Richard Garcia                        Co-Trustees of the Angie M. Garcia Trust, Dated
                                                                               October 1, 2014
ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
Weiland Golden Goodrich LLP
650 Town Center Drive, Suite 600, Costa Mesa, CA 92626
Phone: (714) 966-1000

PARTY (Check One Box Only)                         PARTY (Check One Box Only)
□ Debtor    □ U.S. Trustee/Bankruptcy Admin        □ Debtor      □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                                □ Creditor    □ Other
□
x Trustee                                          □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
(1) Authorization to Sell Real Property in Which Co-Owner Holds Interest Pursuant to 11 U.S.C. §363(h); and
(2) For Turnover of Estate Property Pursuant to 11 U.S.C. §542



                                                                    NATURE OF SUIT

         (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


□2 11-Recovery of money/property - §542 turnover of property                    □
     FRBP 7001(1) – Recovery of Money/Property                                  FRBP 7001(6) – Dischargeability (continued)

□ 12-Recovery of money/property - §547 preference                               □
                                                                                   61-Dischargeability - §523(a)(5), domestic support

□ 13-Recovery of money/property - §548 fraudulent transfer                      □
                                                                                   68-Dischargeability - §523(a)(6), willful and malicious injury

□ 14-Recovery of money/property - other                                         □
                                                                                   63-Dischargeability - §523(a)(8), student loan
                                                                                   64-Dischargeability - §523(a)(15), divorce or separation obligation

                                                                                □
                                                                                      (other than domestic support)

□ 21-Validity, priority or extent of lien or other interest in property
     FRBP 7001(2) – Validity, Priority or Extent of Lien                           65-Dischargeability - other


                                                                                □
                                                                                FRBP 7001(7) – Injunctive Relief

□1
     FRBP 7001(3) – Approval of Sale of Property
                                                                                □
                                                                                   71-Injunctive relief – imposition of stay
     31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                   72-Injunctive relief – other


□ 41-Objection / revocation of discharge - §727(c),(d),(e)
     FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                □ 81-Subordination of claim or interest
                                                                                FRBP 7001(8) Subordination of Claim or Interest



□ 51-Revocation of confirmation
     FRBP 7001(5) – Revocation of Confirmation
                                                                                □ 91-Declaratory judgment
                                                                                FRBP 7001(9) Declaratory Judgment



□ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
     FRBP 7001(6) – Dischargeability
                                                                              □
                                                                              FRBP 7001(10) Determination of Removed Action

□ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


□ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny □ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
      actual fraud                                                            Other


                   (continued next column)                                    □ 02-Other (e.g. other actions that would have been brought in state court
                                                                                         if unrelated to bankruptcy case)
□ Check if this case involves a substantive issue of state law                  □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                Demand $ 200,000
Other Relief Sought
       Case 8:19-ap-01148-SC                Doc 1 Filed 07/17/19 Entered 07/17/19 14:22:29                              Desc
                                             Main Document    Page 7 of 7
 B1040 (FORM 1040) (12/15)

                BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                  BANKRUPTCY CASE NO.
JOHN RICHARD GARCIA                             8:17-bk-13506-SC
DISTRICT IN WHICH CASE IS PENDING               DIVISION OFFICE     NAME OF JUDGE
CENTRAL                                         SANTA ANA           CLARKSON
                            RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                             DEFENDANT                     ADVERSARY
                                                                    PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

  /s/ REEM J. BELLO



DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

  JULY 15, 2019                                                        REEM J. BELLO



                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
